DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is a response to communications dated 12/10/2019 and 03/18/2020.  Claims 1-15, 18, and 25-28 are pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/308,168, filed on 05/28/2009.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is drawn to computer program per se for the preamble of the claim recites “computer software.”  Perhaps, in a response to this Office Action, the Applicant should further amend the claim to recite as “A non-transitory computer-readable medium having thereon stored computer software to operate a receiver device to perform the method of claim 14” to place the 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 7,978,696. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-15, 18, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,536,499. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘499 Patent Claim 1 Claims
A receiver device for receiving media packet streams from a data network, the receiver device comprising:
A receiver device configured to receive media packet streams from a data network, the receiver device comprising:
a first data interface to receive a first media packet stream containing samples of a media channel;
a first data interface configured to receive a first media packet stream comprising samples of a media channel;
a second data interface to receive a second media packet stream containing the samples of the media channel;
a second data interface configured to receive a second media packet stream comprising the samples of the media channel; and
a processor to extract samples from the first and second media packet streams and to determine an output time for the extracted samples;
a processor configured to extract samples from the first and second media packet streams and to determine an output time for the extracted samples;

a buffer configured to temporarily store the extracted samples for output;
wherein the processor operates to cause the extracted samples to be written to the buffer based on the respective output time, such that extracted samples having the same output time are written to the same location in the buffer.
wherein the processor is further configured to cause the extracted samples to be written to the buffer based on the respective output time, such that extracted samples having the same output time are written to the same location in the buffer.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application and claim 1 of the ‘499 patent is overlap in scope in that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘499 patent.  There is a mere difference between the claims depicted in the bolded words.  Such difference appears to be using different wording but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to use different wording but meaning is the same in drafting claims in a later file application.  A motivation for doing so would be to seek a well-rounded protection for a disclosed invention.
Pertaining group claims 2-13, the claims are deemed obvious over group claims 2-13 of the ‘499 patent for the same rationales applied to base claim 1 as discussed above.

As per claim 27, the claim appears to call for implementing functional limitations of method claim 14 into a computer software.  Thus, it is deemed obvious over claim 1 of the ‘499 patent for the same rationale applied to method claim 14 as discussed above.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,860,291. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 28 Claims
‘291 Patent Claim 1 Claims
A transmitter device for transmitting media packet streams on a data network to a receiver device, the transmitter device comprising:
A transmitter device for transmitting media packet streams on a data network to a receiver device, the transmitter device comprising:
one or more data interfaces to transmit a first media packet stream and a second media packet stream to the receiver device, the media streams containing one or more media channels;
a transmitter comprising one or more data interfaces to transmit a first media packet stream and a second media packet stream to the receiver device, the media 

a processor to packetize the one or more media channels, based on a request from the receiver device, to create media packet streams for transmission from the data interfaces; and
a controller cause the processor to create two independent media packet streams containing the same media channels to be transmitted to the receiver device.
a controller to cause the processor to create two independent media packet streamswherein one of the two independent media packet streams contains data corresponding to the packetized one or more media channels and the other of the two independent media packet streams contains a copy of the data corresponding to the packetized one or more media channels; 


	Rationales:
From the above claim comparison, one can see that claim 28 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘291 patent.  There is a difference between the claims depicted in the strike-through words.  Such difference appears to be broadening claim by omitting limitations.  However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.

Claims 14-15, 18, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-13 of U.S. Patent No. 7,978,696. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 14 Claims
‘696 Patent Claim 14 Claims
A method of receiving media packet streams from a data network, the method comprising the steps of:
A 

receiving a first media packet stream containing samples of a media channel 
receiving a second media packet stream containing the samples of the media channel;
receiving a second media packet stream containing the samples of the media channel 
extracting samples from the first and second media packet streams;
extracting samples from the first and second media packet streams 
determining an output time for the extracted samples;
determining an output time for the extracted samples 
based on the respective output time of the extracted sample, writing each extracted sample to a buffer for output, such that extracted samples having the same output time are written to the same location in the buffer.
based on the respective output time of the extracted sample, writing each extracted sample to a buffer 


Rationales:
From the above claim comparison, one can see that claim 14 of the instant application and claim 14 of the ‘696 patent is overlap in scope in that claim 14 of the instant application claims variously and essentially the same limitations as those in In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
Pertaining group claims 14-15, 18, and 25-26, the claims are deemed obvious over group claims 14-15, 18, and 25-26 of the ‘696 patent for the same rationales applied to base claim 14 as discussed above.
As per claim 27, the claim appears to call for implementing functional limitations of method claim 14 into a computer software.  Thus, it is deemed obvious over claim 14 of the ‘696 patent for the same rationale applied to method claim 14 as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.





Claim 28 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferguson (US 7,342,890).
Regarding claim 28, in accordance with Ferguson reference entirety, Ferguson shows a transmitter device (Fig. 1; 16A) for transmitting media packet streams (14A&14B) on a data network (10) to a receiver device (16B), the transmitter device (16A) comprising (see Fig. 1 and description begins in col. 4, line 1 to col. 6, line 9):
one or more data interfaces (interfaces connect to 18A&18B) to transmit a first media packet stream (14A) and a second media packet stream (14B) to the receiver device (16B) (col. 4, lines 56-58: “Gateway 16A receives voice information 12, and produces one or more duplicate data flows 14 for carrying the voice information over computer network 10.”), the media streams (14A&14B) containing one or more media channels (12) (col. 4, lines 59-60: “gateway 16A generates two duplicate data flows 14A, 14B, and sends the data flows to two network devices 18A, 18B (herein network devices 18)”; 
based on a request from the receiver device (16B) (col. 11, lines 66: “in response to receiving the requests”), a processor (not shown; inherent) to packetize media channels to create media packet streams for transmission from the data interfaces (col. 4, lines 50-55: “Gateway 16A receives voice information 12 from sending device 8A, and provides the voice information to network 10 in digital form as discrete packets, cells or other units of data”); and a controller (not shown; inherent) cause the processor to create two independent media packet streams containing the same media channels to be transmitted to the receiver device (16B) (col. 4, begins at line 64 to col. 5, line 3 and thereinafter, it is disclosed gateway 16A generates data flow 14B by duplicating each data unit of data flow 14A carrying identical header information, sequence numbers, and payload for transmitting to gateway 16B).

Claim 28 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hameleers et al. (EP 1148687) (hereinafter “Hameleers”).
Regarding claim 28, in accordance with Hameleers reference entirety, Hameleers shows a transmitter device (Fig. 6; 700) for transmitting media packet streams (Fig. 6; 71-74) on a data network (900) to a receiver device (91), the transmitter device (Fig. 6; 700) comprising: one or more data interfaces (Fig. 6; 800) to transmit a first media packet stream  and a second media packet stream to the receiver device (91), the media streams  containing one or more media channels (12, 13, 14); based on a request from the receiver device (91), a processor (801) to packetize media channels to create media packet streams (12, 13, 14) for transmission from the data interfaces (702, 703); and a controller cause the processor to create two independent media packet streams (12, 13, 14) containing the same media channels to be transmitted to the receiver device (911) (recitation at the Abstract, paragraphs [0015], [0016], [0019], [0021] to [0028], [0032] to [0034], [0042] to [0043], [0050] to [0051], [0054] and Figs. 1, 3a, 4a, and 5-7.  The recitation teaches a communication device and data distribution over a plurality channels wherein, a first protocol implementation (11) provided at a first layer (1) has a plurality of media streams (12, 13, 14), each stream being associated with a type of media; and passes the stream to a lower layer (2).  The lower layer (2) comprises a second protocol implementation that is operable to identify the media data stream.  A third layer (3), channels (31, 32) are provided which may be associated with different quality of services.  The second protocol is further operable to perform the placing of a given media stream into a given channel on the basis of the type of media in the given media stream (creating media channels/streams based on same format and containing same media channels) and the quality of service associated with the given channel.  Transmission ports for transmitting media packets are shown in Figs. 5, 6 and 7 (702,703)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hameleers et al. (US 2005/0021804).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 14, 2021